AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page | of 3 Pages

 

UNITED STATES DISTRICT COURT | f

 

 

for the
Eastern District of California JAN 21 2020 ©
 GLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, , . BY. ev

) . DEPUTY CLERK

v. )
. ) _ Case No. 1:19-cr-00256-LJO-SKO

MONICA GUTIERREZ, 7)

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 ULS.C. §-14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

The defendant must appear at: US. DISTRICT COURT, 2500 Tulare Street, Fresno, California

 

Place
U.S. MAGISTRATE JUDGE SHEILA K. OBERTO in Courtroom 7 (unless another courtroom is designated)

 

on May 4, 2020 at 1:00 PM

 

Date and Time
If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.

(Copies to: Defendant (through PTS) PRETRIAL SERVICES USATTORNEY US MARSHAL)
 

AO 199B_ (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General) Page [2] of [3] Pages

GUTIERREZ, Monica
Dkt. No. 19-256
ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

M (6) The defendant is placed in the custody of: Maricela Gutierrez
Name of person or organization

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every
effort to assure the appearance of the defendant at all scheduled court proceedings, and (c) to notify the
court immediately in the event the defendant violates any conditions of release or disappears.

-

  
 
 

SIGNED:

 

CUSTODIAN |
M6 (7) ~The defendant must:

M. (a) report on a regular basis to the following agency: ;
Pretrial Services and comply with their rules and regulations;

Mj (b) report in person to the Pretrial Services Agency on the first working day following your release
from custody;

Mi (c) reside with your custodian, Maricela Gutierrez, and not move or be absent from this residence

for more than 24 hrs. without prior approval of PSO; travel restricted to the Eastern District of
CA, unless otherwise approved in advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) not associate or have any contact with: Any codefendants, unless in the presence of counsel or
otherwise approved in advance by the PSO; ° -

(f) maintain or actively seek employment, and provide proof thereof to the PSO, upon request;

(g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device,
or other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

(h) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled substance
without a prescription by a licensed medical practitioner; and you must notify Pretrial Services
immediately of any prescribed medication(s). However, medical marijuana, prescribed and/or
recommended, may not be used;

Mi (i) not apply for or obtain a passport or any other traveling documents during the pendency of this

case;

NN AA

X

 
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties Page 3 of 3 Pages

 

ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT: MONICA GUTIERREZ
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more — you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years — you will be fined not

more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) a misdemeanor — you will be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

 
  

 
  

efertdant's Signature

Directions to the United States Marshal

( ) The defendant is ORDERED released after processing.

/ Judicial Officer 's yee

BARBARA A. McAULIFFE, U.S. MAGISTRATE JUDGE

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT  PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL

 
